Title: From Benjamin Franklin to Puchelberg & Co., 13 February 1780
From: Franklin, Benjamin
To: Puchelberg & Cie.


Gentlemen,
Passy. 13. feb. 1780
This is to request that you would cause to be delivered to the king’s Officer in your Port, who has the Charge of sending over English Prisoners in Exchange for french, all the English Prisoners now confined there, who have been brought in by American Vessels, and particularly those brought in by the Black Prince.
I have the honour to be. Gentlemen.
Messrs. Puchelberg & Co Agents for the American Congress at L’Orient.
